Citation Nr: 1311086	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  03-35 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with steatosis of the liver with early fibrosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 



INTRODUCTION

The Veteran had active military service from May 1985 to July 1986 and from October 1990 to February 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over the case was subsequently transferred to the VA RO in North Little Rock, Arkansas.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.   

This case was previously before the Board.  In a March 2010 decision, the Board denied the issue currently on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2011 memorandum decision, the Court vacated the Board's decision with respect to the issue currently on appeal and remanded the case to the Board for action consistent with the memorandum decision.  In July 2012, the case was remanded by the Board for additional development.  The case has now been returned to the Board for further appellate action.  

The case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

In the July 2012 remand, the Board directed that the Veteran be afforded a VA examination to determine the current level of severity of all impairment resulting from his service-connected GERD.  The Board specifically directed the examiner to comment as to whether the Veteran had severe impairment of health as a result of his service-connected GERD.  

In October 2012, the Veteran was afforded the directed VA examination.  A review of the examination report shows that while the VA examiner did list the symptoms of the Veteran's GERD, the examiner did not make a determination as to whether the Veteran's symptoms resulted in a severe impairment of health.  This determination is essential to determining whether the Veteran is entitled to an increased disability rating for his service-connected GERD.  Therefore, the August 2012 VA examination is not adequate for adjudication purposes.  

For this reason, the Board has concluded that the development conducted does not comply with the directives of the July 2012 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998). 

Additionally, current treatment records should be obtained before a decision is rendered with regard to this issue.   

Finally, the Board notes that on appeal to the Court, the Veteran argued that the Board erred in not considering whether he was entitled to a higher disability rating under 38 C.F.R. § 4.114, Diagnostic Code 7319 based on symptoms of his service-connected irritable bowel syndrome rather than under 38 C.F.R. § 4.114, Diagnostic Code 7346 based on symptoms of his service-connected GERD.  In the September 2011 memorandum decision, the Court found that the Board's failure in this regard constituted prejudicial error.    

The Board notes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain co-existing diseases in this area do not lend themselves to distinct and separate disability ratings without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.  Therefore, ratings under Diagnostic Codes 7301 to 7329, 7331, 7342, and 7345 to 7348 will not be combined with each other.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such an evaluation.  38 C.F.R. § 4.114.

Therefore, Board finds that upon readjudication of the claim once the directed development has been completed, consideration should be given to assigning a disability rating under Diagnostic Code 7319, based on the Veteran's symptoms of irritable bowel syndrome, as well as under Diagnostic Code 7346 and any other applicable diagnostic code, based on the Veteran's symptoms of GERD.    

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Then, the Veteran's claims file should be forwarded to the VA examiner who performed the October 2012 VA examination for a complete review of the claims file and an addendum opinion.

Based on a review of the record, to specifically include the October 2012 VA examination report, the examiner should make a finding as to whether the Veteran's symptoms associated with his service-connected GERD cause severe or considerable impairment of his health.  

The supporting rationale for all opinions expressed must be provided.  

If the October 2012 VA examiner is not available, the claims file should be provided to and reviewed by another examiner with sufficient expertise to provide the required medical findings and supporting rationale.  Another VA examination of the Veteran should only be performed if deemed necessary by the examiner providing the requested medical finding.

3. The RO or the AMC should confirm that any opinions provided comport with this remand and undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal, to include consideration of whether the Veteran would be entitled to a higher disability rating under Diagnostic Code 7319 based on symptoms of his irritable bowel syndrome as well as under Diagnostic Code 7346 and any other applicable diagnostic code, based on symptoms of his GERD.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

